Title: John Adams to George Clinton, 1 February 1784
From: Adams, John
To: Clinton, George


        
          Sir
          The Hague February 2. 1784.
        
        Mr C. W. Schubert, de Rawitz, in Poland, proposes to embark in march for New York, and there to establish himself, in Trade, chiefly in German Linnens He proposes to remove with him his Wife & Child. I have been desired to give him a Letter of Introduction, a favour which is very often asked and I dont know how to refuse. Upon these occasions however I only mean to request ordinary Civilities to Strangers, Advice upon Occasion and the Protection of the Laws.
        I beg Leave, now I am writing, to mention to your Excellency a Report, which has given me some Concern vizt that Sir James Jay was So much Suspected in the State of New York as to have Occasioned the Confiscation of his Land there.— I Sincerely hope the Report is not true, and I interest myself in it, the more because I am under a Personal Obligation to him for his masterly skill and faithful Attendence, as a Physician, in a dangerous Sickness I had last Fall at Paris and Auteuil. No Feelings of my own, however, of Personal Gratitude, ought to influence me to write a Word in his favour, if I thought him, unfaithfull to the Publick, but from all the Knowledge I have had of him, and from all his Conversation with the People in France and in Holland, he has invariably maintained

the Character of a zealous American. It is true, there is not a perfect Understanding between him and his Brother, who is one of the best of Men as well as one of the best Americans. The Grounds of this Coolness, I never understood from either Side but I am perswaded, nevertheless that his Brother thinks him an honest American. You will pardon the Liberty I take, sir / and believe me to be with great Respect & Esteem, your / Excellencies most obedient sert
      